Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/22 has been entered.

Drawings
3.	The drawings were received on 8/2/22.  These drawings are acceptable.  The drawings take the tables on page 19 and 20 and makes them figures 10 and 11.

Specification
4.	It is noted that the specification provided takes the tables on page 19-20 and makes the tables as figures 10 and 11 in the drawings filed 8/2/22.  The amended specification further adds a brief description of the drawings figure 10 and 11 on amended page 3 of the specification and directs to figures 10 and 11 at amended pages 19-20.  Other amendments provided in the specification appear to only be a renumbering in paragraphs.  


Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 8/5/22 was filed after the mailing date of the notice of allowance on 6/2/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
5.	Claims 1-3, 5-10, 12-18, 20, 23-25, 28-39, and 41-49 are allowed.

With respect to independent claim 1, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“a cluster of host machines, including a particular host machine, the particular host machine including a memory having a cache; 
a file server virtual machine hosted on the particular host machine;
a storage pool distributed across the cluster of host machines, the storage pool including local storage coupled to the particular host machine, the storage pool configured to store a plurality of storage items managed by the file server virtual machine, and the storage pool configured to store respective access control lists (ACLs) corresponding to permissions granted to users for the storage items; …
wherein the system is further configured to extract a relevant permission pertaining to the user for the particular storage item and store a permission profile for the user in the cache of the memory, the permission profile including the relevant permission pertaining to the user for the particular storage item, and Page 2 of 18Appl No. 15/829,602 
wherein the system is further configured to, based on receiving another access request directed to the particular storage item associated with the user, check the permission profile stored in the cache to determine whether the another access request is permissible.”, in combination with the other claimed limitations.   

With respect to independent claim 9, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“ hosting a file server virtual machine (FSVM) on a host machine of a cluster of host machines, the host machine including a memory having a cache, the FSVM configured to manage storage items stored in a storage pool distributed across the cluster, the storage pool including local storage coupled to at least the host machine, wherein the storage pool is configured to store respective access control lists (ACLs) corresponding to permissions granted to users for the storage items; …
extracting a relevant permission pertaining to the user for the storage item and storing a permission profile for the user in the cache of the memory, the permission profile including the relevant permission pertaining to the user for the storage item; and 
based on receiving another access request directed to the storage item associated with the user, checking the permission profile stored in the cache to determine whether the another access request is permissibl

With respect to independent claim 15, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“hosting a file server virtual machine (FSVM) on a host machine of a cluster of host machines, the host machine including a memory having a cache, the FSVM configured to manage storage items stored in a storage pool distributed across the cluster, the storage pool including local storage coupled to at least the host machine, wherein the storage pool is configured to store respective access control lists (ACLs) corresponding to permissions granted to users for the storage items; 
…in response to receiving a request associated with a user for permission information for the directory including the new storage item, extracting a relevant permission pertaining to the user for the new storage item and storing the Page 5 of 18Appl No. 15/829,602 parent directory access control list in the cache, including the relevant permission pertaining to the user for the new storage item; and 
in response to receiving another request directed to the new storage item associated with the user, checking the parent directory access control list in the cache to determine whether the another request is permissibl

With respect to independent claim 24, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“ hosting a file server virtual machine (FSVM) on a host machine of a cluster of host machines, the host machine including a memory having a cache, the FSVM configured to manage storage items stored in a storage pool distributed across the cluster, the storage pool including local storage coupled to at least the host machine, wherein the storage pool is configured to store respective access control lists (ACLs) corresponding to permissions granted to users for the storage items; 
…
extracting a relevant permission pertaining to the user for the storage item and storing a permission profile for the user in the cache of the memory, the permission profile including the relevant permission pertaining to the user for the storage item; and 
based on receiving another access request directed to the storage item associated with the user, checking the permission profile stored in the cache to determine whether the another access request is permissible.” in combination with the other claimed limitations.   

Dependent claims 2-3, 5-8, 10, 12-14, 16-18, 20, 23, 25, 28-39, and 41-49 are allowed for being dependent to an already allowed claim. 

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
	
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Contact Information

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924.  The examiner can normally be reached on M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL PHAM/Primary Examiner, Art Unit 2167